DETAILED ACTION	

The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

       Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on September 30, 2021.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on September 7, 2021 has been entered. 
Status of the Claims

This office action is prepared in response to the claim amendments and remarks filed by the applicant on September 7, 2021 relating to U.S. Patent Application No. 16/123,573 filed on September 6, 2018.  Claims 1, 12 and 20 have been amended.  Claims 1 – 5, 7 – 16 and 18 – 22 are pending and have been examined. This action is non-final.

Response to Arguments

Applicant's arguments filed on September 7, 2021have been fully considered.

With regard to the 35 U.S.C. Section 101 rejection, Applicant asserts that claimed subject matter provides a technical advancement in the field of transaction processing and is patent See Section 101 rejection below). The Section 101 rejection is maintained.

With regard to the 35 USC § 103 rejection, Applicant has amended the limitations of independent Claims 1, 12 and 20 to include the limitation “translate the at least the portion of the obtained profile data into an encrypted format” and asserts that the cited references do not teach this limitation, (Remarks, pp. 11, 13). Applicant’s assertion is moot in light of the newly cited art in the new grounds for rejection necessitated by Applicant’s amendments, (See Section 103 rejection below).
Applicant also asserts that Ansari does not include a request for profile data, (Remarks, p. 11). It is the combination of Ansari and McCormack that teach this limitation, see the 35 USC 103 rejection below.
 One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the  individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Applicant also asserts that the proposed combination of Ansari and McCormack is improper, (Remarks, pp. 11-12). Examiner respectfully disagrees. As both references are in the same field of endeavor, authorization of transactions, there would be a motivation to combine the references.
Applicant also asserts that McCormack does not teach a transaction request including transaction data and a request for profile data, (Remarks, p. 13). It is the combination of Ansari and McCormack that teach this limitation, see the 35 USC 103 rejection below.  As stated above, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. 
The Section 103 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5, 7 – 16 and 18 – 22 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 5, 7 - 11 and 21 are directed to computing system comprising a communication module, a processor and memory. Claims 12 – 16, 18 – 19 and 22 are directed to method. Claim 20 is directed to a non-transitory computer readable storage medium comprising computer-executable instructions. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a computing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: receive, via the communications module, a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing request including transaction data and a request for profile data; authenticate a session associated with the transaction processing request using a credential associated with an account; and during the authenticated session; send, via the communications module, a signal representing a request for the profile data; obtain, via the communications module, the requested profile data; responsive to obtaining the requested profile data, send, via the communications module and to a client device, a signal representing a request to consent to share at least a portion of the obtained profile data with the requesting system; receive, via the communications module and from the client device, a signal indicating consent to share the at least the portion of the obtained profile data; and responsive to receiving the signal indicating consent to share the at least the portion of the obtained profile data; translate the at least portion of the obtained profile data into an encrypted format; perform transaction processing based on the transaction data; and send, via the communications module and to the requesting system, transaction status data based on the transaction processing and the at least the portion of the obtained profile data in the encrypted format. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites receiving, authenticating and processing a transaction request which amounts to commercial interactions involving business relations which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claims 12 and 20 contain similar elements and are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites  a computing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: receive, via the communications module, a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing request including transaction data and a request for profile data; authenticate a session associated with the transaction processing request using a credential associated with an account; and during the authenticated session; send, via the communications module, a signal representing a request for the profile data; obtain, via the communications module, the requested profile data; responsive to obtaining the requested profile data, send, via the communications module and to a client device, a signal representing a request to consent to share at least a portion of the obtained profile data with the requesting system; receive, via the communications module and from the client device, a signal indicating consent to share the at least the portion of the obtained profile data; and responsive to receiving the signal indicating consent to share the at least the portion of the obtained profile data; translate the at least portion of the obtained profile data into an encrypted format; perform transaction processing based on the transaction data; and send, via the communications module and to the requesting system, transaction status data based on the transaction processing and the at least the portion of the obtained profile data in the encrypted format. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. The recited steps involving sending profile data, transaction data and transaction status data are insignificant extra-solution activity involving data gathering.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. The recited steps recited steps involving sending profile data, transaction data and transaction status data are insignificant extra-solution activity involving data gathering and are recognized by those of ordinary skill in the art to be well-understood, routine and conventional activities. See, buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory), Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (updating an activity log). Based on the aforementioned and the reasons given in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 13 (profile data includes one or more of a name, a mailing address, a telephone number, an employer identity, an email address, a date of birth, a communication preference, a gender and a title), Claims 3 and 14 (create a profile in memory) Claims 4 and 15 (transaction status data includes a payment token), Claims 5 and 16 (transaction processing comprises determining transaction cannot be completed and status data is an indication), Claims 7 and 18 (store a record of consent in a log identifying the profile data), Claims 8 and 19 (send transaction completion data to a client device), Claim 9 (obtaining profile data from a permissioned blockchain network), Claim 10 (signal representing transaction processing request receiving from the requesting system), Claim 11 (transaction processing request received from client device after receiving a transaction initiation request from requesting system) and Claims 21 and 22 (send a signal representing a request for the and receive from the digital identity network the requested profile data) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 5, 7 – 16 and 18 - 22 are not patent eligible. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4 - 8, 10 – 13 and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatenable over Ansari et al., US 2018/0276660 A1, (“Ansari”), in view of McCormack et. al., US 2017/0142128 A1, (“McCormack”), in further view of Linga et al., US 2016/0285835 A1, (“Linga”).

Claim 1:   
Anasari teaches:
A computing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: (See Ansari,  Par. 64 (FIG. 2 depicts an example system architecture that may be implemented to provide secure remote transaction in accordance with embodiments of the disclosure. In FIG. 2, a SRT server 202 may be in communication with a number of initiator servers 204 and facilitator servers 206 via a network connection 208. The SRT server 202 may also be in communication with a number of authorization entities 210 via a transaction processing network 212. In some embodiments, the SRT server 202 may be an example SRT server 110 of FIG. 1.), Par. 65 (In at least some embodiments, the SRT server 202
may include at least one memory 214 and one or more processing units (or processor(s)) 216. The processor(s) 216 may be implemented as appropriate in hardware, computer executable instructions, firmware or combinations thereof.))

receive, via the communications module, a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing requesting including transaction data and  *  *  * ; (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may include information about the user and/or the transaction.))

authenticate a session associated with the transaction processing request using a credential associated with an account; and (See Ansari, Par. 107 (The request may include an identifier that may be used to identify the user such as an email address that may be linked to an account maintained with respect to a user.), Par.110 (The facilitator application obtains information about the user of the client device and authenticates the user based on the obtained information.))

* * * send, via the communications module and to the requesting system, transaction status data based on the transaction processing * * *.  (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g. POS equipment) that indicates approval of the transaction.))

Ansari does not teach, however, McCormack teaches:
* * * a request for profile data; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105).))

during the authenticated session; send, via the communications module, a signal representing a request for the profile data; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

obtain, via the communications module, the requested profile data; (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

responsive to obtaining the requested profile data, send, via the communications module and to a client device, a signal representing a request to consent to share at least a portion of the obtained profile data with the requesting system; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

receive, via the communications module and from the client device, a signal indicating consent to share the at least the portion of the obtained profile data; and (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

responsive to receiving the signal indicating consent to share the at least the portion of the obtained profile data perform transaction processing based on the transaction data and * * * and the at least the portion of the obtained profile data * * * . (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ansari and McCormack do not teach, however, Linga teaches:
translate the at least portion of the obtained profile data into an encrypted format; (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

* * * in the encrypted format. (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and McCormack discussed above, a step for transmitting encrypted data, as taught by Linga. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data and to encrypt that data so that the transmitted data would be secure.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data and Linga’s encrypting of transmitted data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Ansari, McCormack and Linga teach each and every element of Claim 1 above.
Ansari does not teach, however, McCormack teaches:
the profile data includes one or more of: a name, a mailing address, a telephone number, an employer identity, an email address, a date of  birth, a communication preference, a gender and a title. (See McCormack, Par. 3 (The contact center may personalize any communication with the user through additional information. The additional information may be received via profile information associated with the user. The profile information may relate to any service or network in which the user is associated and includes relevant personal information.), Par. 29 (The social networking website may enable the user to also show information related to the user profile 150 of the user including personal information such as biographical data and other information such as interests and hobbies of the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable

Claim 4:
Ansari, McCormack and Linga teach each and every element of Claim 1 above.
Ansari further teaches:        
the transaction status data includes a payment token associated with a primary account number.  (See Ansari Par. 86 (The SRT server generates a token which may be mapped to the selected account. Once the SRT server has identified the supplemental information to be included in the transaction it may provide the token to the initiator server which may subsequently complete the transaction and present a confirmation notification. In some embodiments, to do this, the initiator server may provide the token to the resource provider.))

Claim 5:
Ansari, McCormack and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
determining that the transaction cannot be completed, and wherein the transaction status data is an indication that the transaction cannot be completed.  (See Ansari, Par. 29 (Authorization response message may include status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call for authorization.))

Claim 7:
Ansari, McCormack and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
store a record of the consent in a log identifying the profile data (See Ansari, Par. 55 (Once obtained, the authentication data may be transmitted to the facilitator application server 114 that corresponds to the facilitator application used to collect the authentication data. The authentication data may then be compared to authentication data on record for that user by the facilitator application server 114.))

Claim 8:
Ansari, McCormack and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
during the authenticated session, send a signal representing transaction completion data to the client device associated with the authenticated session. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include one or more status indicators (ie. Approval- transaction was approved). The authorization response message may also include an authorization code in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device that indicates approval of the transaction.))

Claim 10:
Ansari, McCormack and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
the signal representing the transaction processing request is received from the   requesting system. (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may be received from an initiator upon selection of a checkout element on a webpage of a resource provider. The request may include information about the user and/or the transaction.))

Claim 11:
Ansari, McCormack and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
the signal representing the transaction processing request is received from the client device and wherein the client device is configured to send the signal representing the transaction processing request after receiving a transaction initiation request from the requesting system. (See Ansari Par. 35 (An initiator provides a resource provider a link to embed within a checkout element. The link, when activated by a user wishing to transact with the resource provider, may initiate the processes described herein in order to facilitate a transaction between the user and the resource provider.), Par. 74 (FIG. 3 depicts a swim lane diagram which illustrates an example process for conducting a transaction using a SRT platform in accordance with at least some embodiments. Depicted in FIG. 3 are interactions between various components as described herein. In particular, the process 300 depicts interactions between a client device 236, a resource provider 232, an initiator server 204, a SRT server 202, and a facilitator server 206.))

Claim 12:  
Ansari teaches:
A method of providing profile data, the method comprising: receiving a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing requesting including transaction data and * * * ; (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may include information about the user and/or the transaction.))

authenticating a session associated with the transaction processing request using a credential associated with an account and; (See Ansari, Par. 107 (The request may include an identifier that may be used to identify the user such as an email address that may be linked to an account maintained with respect to a user.), Par.110 (The facilitator application obtains information about the user of the client device and authenticates the user based on the obtained information.))

* * * sending, to the requesting system, transaction status data based on the transaction processing * * *. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g. POS equipment) that indicates approval of the transaction.))

Ansari does not teach, however, McCormack teaches: 
* * * a request for profile data; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105).))

33during the authenticated session; sending a signal representing the request for profile data; and (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

obtaining the requested profile data; (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

responsive to obtaining the requested profile data, sending, to a client device, a signal representing a request to consent to share at least a portion of the obtained profile data with the requesting system; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

receiving, from the client device, a signal indicating consent to share the at least the portion of the obtained profile data; and (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

responsive to receiving the signal indicating consent to share the at least the portion of the obtained profile data, performing transaction processing based on the transaction data and  * * *  and the at least the portion of the obtained profile data. (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable

Ansari and McCormack do not teach, however, Linga teaches:
translating the at least portion of the obtained profile data into an encrypted format; (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

* * * in the encrypted format. (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and McCormack discussed above, a step for transmitting encrypted data, as taught by Linga. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data and to encrypt that data so that the transmitted data would be secure.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data and Linga’s encrypting of transmitted data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Ansari, McCormack and Linga teach each and every element of Claim 12 above.
Ansari does not teach, however, McCormack teaches:
the profile data includes one or more of: a name, a mailing address, a telephone number, an employer identity, an email address, a date of  birth, a communication preference, a gender and a title. (See McCormack, Par. 3 (The contact center may personalize any communication with the user through additional information. The additional information may be received via profile information associated with the user. The profile information may relate to any service or network in which the user is associated and includes relevant personal information.), Par. 29 (The social networking website may enable the user to also show information related to the user profile 150 of the user including personal information such as biographical data and other information such as interests and hobbies of the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Ansari, McCormack and Linga teach each and every element of Claim 12 above.
Ansari further teaches:
the transaction status data includes a payment token associated with a primary account number. (See Ansari Par. 86 (The SRT server generates a token which may be mapped to the selected account. Once the SRT server has identified the supplemental information to be included in the transaction it may provide the token to the initiator server which may subsequently complete the transaction and present a confirmation notification. In some embodiments, to do this, the initiator server may provide the token to the resource provider.))

Claim 16:
Ansari, McCormack and Linga teach each and every element of Claim 12 above.
Ansari further teaches:
determining that the transaction cannot be completed, and wherein the transaction status data is an indication that the transaction cannot be completed.  (See Ansari, Par. 29 (Authorization response message may include status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call for authorization.))

Claim 18:
Ansari, McCormack and Linga teach each and every element of Claim 12 above.
Ansari further teaches:
storing a record of the consent in a log identifying the profile data.  (See Ansari, Par. 55 (Once obtained, the authentication data may be transmitted to the facilitator application server 114 that corresponds to the facilitator application used to collect the authentication data. The authentication data may then be compared to authentication data on record for that user by the facilitator application server 114.))

Claim 19:
Ansari, McCormack and Linga teach each and every element of Claim 12 above.
Ansari further teaches:
during the authenticated session, sending a signal representing transaction completion data to the client device associated with the authenticated session. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include one or more status indicators (ie. Approval- transaction was approved). The authorization response message may also include an authorization code in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device that indicates approval of the transaction.))

Claim 20:
Ansari teaches:
A non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed, configure a processor to: (See Ansari, Par. 106 (The code may be stored on a non-transitory computer-readable storage medium, in the form of a computer program including a plurality of instructions executable by one or more processors.))

receive a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing request including transaction data and      * * * ; (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may include information about the user and/or the transaction.))

authenticate a session associated with the transaction processing request using a credential associated with an account and; (See Ansari, Par. 107 (The request may include an identifier that may be used to identify the user such as an email address that may be linked to an account maintained with respect to a user.), Par.110 (Facilitator application authenticates the user.))

35* * * send, to the requesting system, transaction status based on the transaction processing * * *. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g. POS equipment) that indicates approval of the transaction.))

Ansari does not teach, however, McCormack teaches:   
* * * a request for profile data; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105).))

33during the authenticated session; send a signal representing the request for profile data;  (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

obtain the requested profile data; (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

responsive to obtaining the requested profile data, send, to a client device, a signal representing a request to consent to share at least a portion of the obtained profile data with the requesting system; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

receive, from the client device, a signal indicating consent to share the at least the portion of the obtained profile data; and (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

responsive to receiving the signal indicating consent to share the at least the portion of the obtained profile data, perform transaction processing based on the transaction data and * * * and the at least the portion of the obtained profile data. (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ansari and McCormack do not teach, however, Linga teaches:
translate the at least portion of the obtained profile data into an encrypted format; (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present
the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

* * * in the encrypted format. (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and McCormack discussed above, a step for transmitting encrypted data, as taught by Linga. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data and to encrypt that data so that the transmitted data would be secure.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data and Linga’s encrypting of transmitted data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 21:  
Ansari, McCormack and Linga teach each and every element of Claim 1 above.
Ansari does not teach, however, McCormack teaches:   
send, via the communications module and to a digital identity network, a signal representing a request for the requested profile data; and receive, via the communications module and from the digital identity network, the requested profile data. (See McCormack, Par. 38 (The access data may be used to generate a permission grant
token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105). In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 22:  
Ansari, McCormack and Linga teach each and every element of Claim 12 above.
Ansari does not teach, however, McCormack teaches:   
sending, to a digital identity network, a signal representing a request for the requested profile data; and receiving, from the digital identity network, the requested profile data.  (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105). In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims  3 and 14 are rejected under 35 U.S.C. 103 as being unpatenable over Ansari et al., US 2018/0276660 A1, (“Ansari”), in view of McCormack et al., US 2017/0142128 A1, (“McCormack”), in further view of Linga et al., US 2016/0285835 A1, (“Linga”), in further view of  Gurevich et al., US 2018/0276580 A1, (“Gurevich”).

Claim 3:
Ansari, McCormack and Linga teach each and every element of Claim 1 above.
Ansari does not teach, however, Gurevich teaches:
the requesting system is configured to create a profile in memory associated with the requesting system based on the profile data. (See Gurevich, Par. 24 (The network system 100 can enable individual requesters and providers to register with the network service in order to request services and provide services, respectively, and can store profile data for the requesters and providers (e.g., in a user database(s), not illustrated in FIG. 1 for purposes of simplicity).)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and McCormack discussed above, a step for storing profile data, as taught by Gurevich. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include steps for providing and storing a user’s profile data so that the resource provider can create a record of the user’s profile data in its system and eliminate the need for requesting the user’s profile data for future transactions. Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormak’s step of allowing a third party to access a user’s profile data and Gurevich’s storing of profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Ansari, McCormack and Linga teach each and every element of Claim 12 above.
Ansari does not teach, however, Gurevich teaches:
the requesting system is configured to create a profile in memory associated with the requesting system based on the profile data.  (See Gurevich, Par. 24 (The network system 100 can enable individual requesters and providers to register with the network service in order to request services and provide services, respectively, and can store profile data for the requesters and providers (e.g., in a user database(s), not illustrated in FIG. 1 for purposes of simplicity).)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and McCormack discussed above, a step for storing profile data, as taught by Gurevich. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include steps for providing and storing a user’s profile data so that the resource provider can create a record of the user’s profile data in its system and eliminate the need for requesting the user’s profile data for future transactions. Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormak’s step of allowing a third party to access a user’s profile data and Gurevich’s storing of profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim  9  is rejected under 35 U.S.C. 103 as being unpatenable over Ansari et al., US 2018/0276660 A1, (“Ansari”), in view of McCormack et al., US 2017/0142128 A1, (“McCormack”), in further view of Linga et al., US 2016/0285835 A1, (“Linga”), in further view of  Pead, US 2018/0144153 A1, (“Pead”).

Claim 9:
Ansari, McCormack and Linga teach each and every element of Claim 12 above.
Ansari does not teach, however, Pead teaches:
obtaining the requested profile data includes obtaining the requested profile data from a permissioned blockchain network.  (See Pead, Par. 7 (System and methods enable a user to selectively authorize a third-party provider to query a user’s lifetime value blockchain to obtain limited, relevant, and digitally verifiable information regarding the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and McCormack discussed above, a step for obtaining user data from a blockchain network, as taught by Pead. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include steps for permitting a third party to access a user’s profile data from a permissioned blockchain network so that a third party can access a user’s secure profile data.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data and Pead’s obtaining profile data from a permissioned blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694    

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/21/2021